Gilbert, J.,
dissenting. I can not concur in the reversal of the judgment of the trial court overruling the defendant’s demurrer to the petition. I am of the opinion that the signers of the petition filed by the owners of abutting property had the right under the law to withdraw their names at any time before the council had acted upon the petition, authorizing the improvement in question. The proceeding was not technically a judicial one. It might be called quasi-judicial. The principle involved may be likened, however, to the filing of a petition in court. The filing of such peti*242tion is a recognition by the petitioner of the jurisdiction of the court, but the filer undoubtedly may withdraw his petition at any time as a matter of right before there has been some action by the court, such as the rendition of final judgment, return of a verdict, or filing of a cross-petition praying for affirmative relief against the original petitioner. In the present case the petitioners allege that a sufficient number of the original petitioners withdrew and joined the protestants before final action by the council; that the only thing done by the council was to offer for adoption at a future meeting an ordinance authorizing the improvement and order the publication required by law, giving notice to property owners of the time and place for making objections. In the majority opinion it is stated that the city published notice and were “proceeding to let contracts for the paving.” The words quoted are too indefinite to authorize the conclusion that any action had been taken by council. Moreover, the city was not authorized to proceed with letting contracts until the ordinance became operative by final action. Final action had not been taken until after the signers had withdrawn their names.
The paving was sought to be authorized under Ga. Laws 1927, p. 1025. In section 4 of that act it is provided that the city council may pave streets without a petition from property owners. In section 5 it is provided that where property owners desire the paving done under what is -called the “Oklahoma plan,” owners of 51 per cent, of the lineal front footage of property abutting on the street must file a petition with the mayor and council. The petition in this case alleges that a petition was filed October 4, 1927; that on the same date an ordinance providing for the paving was offered, and it was ordered by the city council that the ordinance be published as required under the above act, § 8, and the council fixed November 1, 1927, as a date on which any person at interest might have a hearing of his objection. The act requires notice of the time and place of the hearing to be published in “at least two issues” in the official newspaper of the county. Notice was published in the official organ, The Dawson News, on the afternoons of October 25 and November 2, the latter date being the day after that set for the hearing. One allegation is that the publication did not amount to two publications as required, and was not a compliance with section 8 of said act, as one of the pub*243lications came after the date set for the hearing. The petition alleges that the second publication appeared after the date set for the hearing. The failure to comply with the statute in this regard, if true, would authorize the grant of an injunction. Under the evidence there seems to be a question of the correctness of this allegation, but the majority ruling is based on the petition and not on the evidence, the judgment of the lower court being reversed on the ground that the court erred in overruling the defendant’s demurrer to the petition. In this State there has been no direct ruling upon the precise question as to the right of petitioners to withdraw their-names after the petition has been filed. The case nearest to such a ruling deals with the right of protestants to withdraw their names. City of Valdosta v. Harris, 156 Ga. 490 (supra). In other States the question seems to be very well settled, • practically without conflict. Among those authorities on the question of withdrawal of consent, the following are pertinent:
Indiana (1873) : “Where a petition asking a city to make a donation in aid of the construction of a railroad has been presented to the common council and referred to a committee of the council, persons who signed the petition may, by a remonstrance, withdraw their names from the petition while the same is in the hands of the committee; and if, after such withdrawal, there is not a sufficient number of petitioners asking the donation, the council can not make the same.” Noble v. Vincennes, 42 Ind. 125.
Alabama (1876) : “Until the city authorities act upon the application of real-estate owners to have a street improved at the expense of adjacent proprietors, any one of the applicants may revoke his action; and if this reduce the number to less than that required by the charter, the power of the municipal authorities to make such improvement is thereby taken away; if, before such revocation, the city has entered into a contract to have the work done, it is too late to retract.” Irwin v. Mobile, 57 Ala. 6 (4).
New Jersey (1895) : “If council, at the passage of such an ordinance, had before it a petition and consent signed by the owners of the requisite amount of taxable property, and communications from four of the signers, retracting such consent, and desiring their names to be removed from the petition, no power existed to pass the ordinance if the taxable value of the retracting signers, when deducted from the taxable value of the property shown by *244the petition, reduced the latter below the amount required by the act.” Biddle v. Riverton, 58 N. J. Law 289 (33 Atl. 279). In the Biddle case the withdrawal was presented five days before the final passage, and in the case at bar it was presented at the final meeting, and, so the record would indicate, before the vote. The retraction in the case at bar was by way of the signing of a second petition against the improvement, by persons who had signed a first in favor of it.
New Jersey (1902) : “With respect to the votes necessary to confer jurisdiction upon the common council, the application must speak as of the time when the common council assumes jurisdiction. Prior to that time, names may be added or withdrawn. After that time the application is not subject to such change.” Bachman v. Phillipsburg, 68 N. J. L. 552 (53 Atl. 620). On the rule that there can be no withdrawal after jurisdiction has vested, and that revocation is not operative if notice is not given before passage of the ordinance, the Bachman case cites Hutchinson v. Belmar, 61 N. J. L. 443 (39 Atl. 643), and Currie v. Atlantic City, 66 N. J. L. 140 (48 Atl. 615), which hold these propositions.
New York (1873) : “It was not necessary that the statute should give the right to withdraw. This right the law gives petitioners, unless prohibited by the statute. . . Besides, signing the petition is only a representation that he is then in favor of bonding. It is not a promise that he will remain so, or that he will not exercise his right to withdraw in case he changes his mind upon further information. . . The allowance of the right to withdraw will tend to prevent fraud in procuring signatures, as signatures so procured would be almost certain to become useless by the exercise of the right by the person so induced to sign.” People v. Sawyer, 52 N Y. 296, 301, 302.
Arkansas (1906) : “Kirby’s Dig. § 5667, in relation to municipal improvements and the creation of districts therefor, provides for a petition to the city council by a majority in value of the owners of real estate and the appointment of a board of improvements to take charge of the construction of the improvement. Held, that, after a board of improvements had been appointed, signers of the petition were not entitled to withdraw their names.” Lenon v. Brodie, 81 Ark. 208, 98 S. W. 979. The statute upon which the proceeding in that case was based, however, was not like *245the provisions of the Dawson charter before us. The estoppel against the signers is based on the statutory provision that after the required number of property owners have petitioned for the improvement the council shall appoint three real-estate owners of the district as a board of improvements, that they shall take an oath of office and elect a chairman, that thereupon they become organized for the transaction of the business imposed by law, “and the district is completely organized for the purpose it was created.” Obviously, after this, it was too late for petitioners to withdraw. As stated by the court, “the petition had answered its purpose and was no longer subject to the action of the city council.”
Pennsylvania (1909) : “A signer of a petition for street paving may withdraw his signature by notice to the proper officers before action has been taken, but not after the council has passed the authorizing ordinance.” Newton v. Emporium, 225 Pa. 17 (73 Atl. 984); Dutten v. Hanover, 42 Ohio St. 215 (3).
Mr. Justice Atkinson concurs in this dissent.